       Case 5:20-cv-04084-EFM-TJJ Document 37 Filed 08/25/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


CHRIS HAULMARK                                      )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )      Case. No. 20-CV-4084-EFM-TJJ
                                                    )
STATE OF KANSAS, et al.,                            )
                                                    )
              Defendants.                           )
                                                    )

                       WITHDRAWAL OF COUNSEL AND
               ENTRY OF APPEARANCE OF SUBSTITUTED COUNSEL

       Pursuant to D. Kan. Rule 83.5.5(c), Assistant Attorney General M.J. Willoughby hereby

withdraws as counsel of record for Defendants State of Kansas, Legislative Administrative

Services and Tom Day in his official capacity as Director of Legislative Administrative Services.

Further, Arthur S. Chalmers, Assistant Attorney General/Trial Counsel hereby enters his

appearance as substituting counsel of record for State of Kansas and Legislative Administrative

Services.

                                            Respectfully submitted,

                                            OFFICE OF ATTORNEY GENERAL
                                            DEREK SCHMIDT

                                            /s M.J. Willoughby
                                            M.J. Willoughby, KS 14059
                                            Assistant Attorney General
                                            120 SW 10th Avenue, 2nd Floor
                                            Topeka, Kansas 66612-1597
                                            Phone: (785) 296-2215
                                            Fax: (785) 291-3767
                                            Email: MJ.Willoughby@ag.ks.gov



                                                1
       Case 5:20-cv-04084-EFM-TJJ Document 37 Filed 08/25/21 Page 2 of 2




                                              Withdrawing Attorney for State of Kansas,
                                              Legislative Administrative Services and Tom Day,
                                              in his official capacity as Director of Legislative
                                              Administrative Services

                                              OFFICE OF ATTORNEY GENERAL
                                              DEREK SCHMIDT

                                              /s Arthur S. Chalmers
                                              Arthur S. Chalmers, KS S. Ct. #11088
                                              Assistant Attorney General/Trial Counsel
                                              120 SW 10th Ave., 2nd Floor
                                              Topeka, Kansas 66612
                                              Ph: (785) 296-2215
                                              Fax: (785) 291-3767
                                              Email: art.chalmers@ag.ks.gov
                                              Substituting Attorney for Withdrawing Attorney for
                                              State of Kansas, Legislative Administrative Services
                                              and Tom Day in his official capacity as Director of
                                              Legislative Administrative Services

                                 CERTIFICATE OF SERVICE

       I certify that on August 25, 2021, the foregoing was electronically filed with the clerk of
the court using the CM/ECF system, which will send a notice of electronic filing to all participants,
and a copy served upon Plaintiff by first-class mail postage prepaid addressed to:

       Chris Haulmark, 600 S. Harrison St., Apt. # 11, Olathe, KS 66061, Plaintiff pro se.

      As per Fed. R. Civ. P. 5(b), a copy of this Notice was also served upon Legislative
Administrative Services, Attn: Tom Day, Director, 300 SW 10th Ave. Ste 551-S, Topeka, KS
66612-1504, by means of first-class mail, postage prepaid, and by email to:
Tom.Day@las.ks.gov.


                                              /s M.J. Willoughby
                                              M.J. Willoughby
                                              Assistant Attorney General




                                                 2
